Citation Nr: 1014355	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant Veteran had active service in the United States 
Marine Corps from June 1963 to June 1967, including 
approximately eight months in Vietnam.  He is a recipient of 
the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that the appellant, in August 2009, 
informed VA that he was living in Georgia.

The appellant submitted a request for a Board hearing in 
Washington, DC, in a written communication he submitted in 
August 2009.  He was subsequently scheduled for a Central 
Office Board hearing in March 2010, but he failed to report 
for that hearing.  Because he has neither submitted good 
cause for his failure to appear nor requested to reschedule 
the hearing, his request for a hearing is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  It has not been shown that the appellant has the 
anatomical loss or loss of use of a hand or a foot due to a 
service-connected disability, nor is functioning of a hand or 
a foot shown to be so limited due to a service-connected 
disability that the appellant would be equally well-served by 
an amputation with use of a suitable prosthetic appliance.

2.  The appellant is legally blind, and his blindness is due 
to non-service-connected retinitis pigmentosa.

3.  The appellant does not have permanent impairment of 
vision of both eyes due to service-connected disability.

4.  Ankylosis of one or both of the appellant's knees or one 
or both of the appellant's hips is not shown due to service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive 
equipment or adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(a), 3.808, 
4.63(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v.  
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant with a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

In a claim for an increased rating, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO sent the appellant a VCAA notice letter on the issue 
of automobile and adaptive equipment or adaptive equipment 
only in March 2007, prior to the appealed RO adjudication of 
that claim in June 2007.  The notice letter informed the 
appellant of the notice and duty-to-assist provisions of the 
VCAA, and of the information and evidence necessary to 
substantiate the claim, as well as informing him of the 
respective roles of the Veteran and VA in developing the 
claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is 
obtained being on the Veteran.  The letter also provided the 
appellant with general notice of the evidence required to 
satisfy the claim.

The correspondence provided to the appellant included the 
criteria for establishing entitlement to automobile and 
adaptive equipment.  The appellant was notified as to what 
the evidence had to show to support that claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks.  
In addition, the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and he has been given ample time to respond.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include potential downstream issues such as degree 
of disability and effective date of the disability.  While 
the RO never advised the appellant of such information, 
because the appellant's claim of basic eligibility for 
automobile benefits is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of such benefits are not relevant.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained and/or reviewed VA medical 
treatment records.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the evidence 
needed to establish entitlement to automobile and adaptive 
equipment benefits, plus notice of the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

In view of the foregoing, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the Veteran's 
service-connected disabilities result in one of the 
following: 

(i) loss or permanent loss of use of one or 
both feet; 

(ii) loss or permanent loss of use of one 
or both hands; or

(iii) permanent impairment of vision of 
both eyes, with central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses vision of 20/200 or 
better, or if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest diameter 
of the visual field subtends an angular 
distance no greater than twenty degrees in 
the better eye. 

38 C.F.R. § 3.808.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The appellant is service-connected for posttraumatic stress 
disorder (PTSD), rated as 100 percent disabling from June 
2000.  He is also service-connected for scars of both lower 
legs; the scar has been evaluated as zero percent disabling 
since February 1987.  These are the appellant's only service-
connected disabilities.

In a May 2004 rating decision, the appellant was granted an 
award of special monthly pension (SMP) based on the need for 
aid and attendance, effective in December 2003.  That award 
of SMP benefits was based on the appellant's visual acuity of 
5/200 in each eye with resulting legal blindness.  The cause 
of his blindness is retinitis pigmentosa; for which service 
connection is not in effect.

The appellant does not claim, and the record does not show, 
that he has service-connected vision disabilities.  
Therefore, the pertinent underlying issue in this case is 
whether the evidence demonstrates loss of use of the hands or 
feet due to a service-connected disability, so as to support 
entitlement to the benefits sought.

The appellant underwent a VA aid and attendance examination 
in February 2004; the appellant reported shrapnel scars on 
his lower legs.  The examiner noted that these scars were not 
painful, disfiguring or impairing.  On physical examination, 
the appellant's gait and posture were good.  He walked well 
and negotiated well with his Seeing Eye dog.  The appellant 
was able to get up and to use all of his extremities.  All of 
the appellant's extremities were described as working well.  
Multiple diffuse scars were noted on both lower legs.  These 
scars were located on the anterior shins from the bottom to 
the top.  The scars were not tender and did not cause any 
impairment of lower extremity functioning.

Review of the appellant's VA treatment records reveals that 
he received treatment in an outpatient clinic in March 2006; 
at that time, motor testing was 5/5 in his extremities.  A 
May 2006 social work note stated that the appellant did not 
have any ambulation problems.

The evidence does not demonstrate that the appellant has loss 
of use of both hands due to service-connected disability, or 
permanent impairment of his vision due to service-connected 
disability.  As noted, the appellant's blindness is due to 
non-service-connected retinitis pigmentosa.  Moreover, the 
severity of his service-connected PTSD and lower leg scars 
does not amount to loss or permanent loss of use of one or 
both feet.  Although the appellant has been service-connected 
for lower extremity scarring, no lower extremity function is 
impaired because of those scars and the evidence shows he is 
still able to walk.  The evidence does not demonstrate the 
existence of any ankylosis of either knee, or the existence 
of complete ankylosis of two major joints of an extremity, or 
the existence of 

shortening of a lower extremity, or complete paralysis of the 
external popliteal nerve and consequent footdrop associated 
with the appellant's service-connected disabilities.  In 
fact, the appellant is able to walk with good posture and 
gait and without the use of ambulatory aids.  Thus, 
entitlement to automobile and adaptive equipment is not 
established pursuant to the dictates of 38 C.F.R. § 3.808.

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he/she is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91.  There is no clinical 
evidence of record demonstrating the existence of ankylosis 
of either one of the appellant's hips or either one of his 
knees due to service-connected disability or otherwise.

The severity of the appellant's service-connected 
disabilities, including service-connected PTSD and scars of 
the lowers legs, is not in question.  However, the service-
connected disabilities do not result in the severity of 
dysfunction required for automobile adaptive equipment or 
adaptive equipment only.  In the absence of a qualifying 
disability, which is a threshold requirement, there is no 
legal basis for the claim because it cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, supra.  Thus, 
based on the evidence of record, the Board finds that the 
appellant does not meet the requirements for financial 
assistance for the purchase of an automobile and adaptive 
automobile equipment or for adaptive equipment only.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the appeal must be denied.  Gilbert v. Derwinski, 
supra.




ORDER

Financial assistance for the purchase of an automobile or 
other conveyance, and adaptive automobile equipment, or for 
adaptive automobile equipment only, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


